Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (e.g., an indication of bandwidth and a number of streams, frame transmission, etc.). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Kwon et al. (US 2009/0154538).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). The rejection under pre-AIA  35 U.S.C. 102(e) only might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Kwon discloses a communication method (fig. 1) comprising: transmitting, from a station (item CMTS), a first frame (step S200) to another station (item CM), wherein the first frame comprises first information indicating a first bandwidth and second information indicating a number of a first set of streams (paras. 44-45, 77-79 and 99-100; figs. 3-7; note: number of streams indicated by the number of UCIDs and bandwidth indicated by the time point slot information as related to the bandwidth of the minislots); and receiving, at the station, a second frame from the another station using a second bandwidth and a second set of streams (S300; para. 61), wherein: the second frame comprises user data (para. 7; note: DOCSIS standard including a customer premises equipment connected to a cable modem); the second bandwidth is narrower than or equal to the first bandwidth; and a number of the second set of streams is smaller than or equal to the number of the first set of streams (para. 61; note: equal bandwidth and number of streams as allocated).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The applied reference Kwon has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). The rejection under pre-AIA  35 U.S.C. 103(a) based on 35 U.S.C. 102(e) only might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection based on 35 U.S.C. 102(e) only might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Claims 2-3, 6-8 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Kwon in view of Bugenhagen (US 9,253,661). 
Regarding claims 2-3, Kwon does not disclose the communication method of claim 1, wherein the first frame further comprises third information indicating a signal to noise ratio, and the communication method of claim 2, wherein the third information is included in a Media Access Control (MAC) header of the first frame. However, Bugenhagen discloses a MAC (Ethernet) packet having a signal to noise ratio in its header (figs. 4 and 19; col. 12, lines 30-37 and 44-49; col. 13, lines 3-9, 35-45 and 52-64; col. 14, lines 9-15; col. 26, lines 17-28; col. 74, line 62 through col. 75, line 12) communicated among nodes that include a CMTS and cable modem (figs. 5 and 13; col. 17, lines 11-25; col. 24, line 48-51, 63-67; col. 25, lines 1-21). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first frame further comprise third information indicating a signal to noise ratio and the third information included in a Media Access Control (MAC) header of the first frame in the invention of Kwon. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing network monitoring for dynamic communication adjustment as is known in the art (motivation based on the Bugenhagen citations above and col. 76, lines 47-55, col. 77, lines 45-66 and col. 81, lines 37-61; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 6, these limitations are anticipated on the same grounds as claim 1 above. Although, Kwon does not disclose the station comprising a circuitry configured to implement the method of claim 1. Bugenhagen discloses circuitry for a network device as a CMTS (fig. 5; col. 16, line 59 through col 17, line 25). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have circuitry for the station in the invention of Kwon. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, physically implementing a communication method as is known in the art (Bugenhagen, fig. 5 and col. 16, line 59 through col. 17 line 25; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 11, these limitations are anticipated on the same grounds as claim 1 above. Although, Kwon does not disclose a communication device for the station, the communication device comprising a circuitry configured to implement the method of claim 1. Bugenhagen discloses a communication device (fig. 5, item 502 and 508) comprising circuitry (item 502) for a network device (item 500) as a CMTS (fig. 5; col. 16, line 59 through col 17, line 25). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a communication device for the station, the communication deice comprising circuitry in the invention of Kwon. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, physically implementing a communication method as is known in the art (Bugenhagen, figs. 5 and 12-13 and col. 16, line 59 through col. 17 line 25; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 7-8 and 12-13, these limitations are rejected on the same grounds as claims 2-3 above. The motivation to combine includes the same motivation as the parent claim.

Claims 4, 9 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Kwon in view of Bugenhagen (US 9,253,661).
Regarding claim 4, Kwon does not disclose the communication method of claim 1, further comprising: before transmitting the first frame to the another station, determining that an operation bandwidth is to be changed from a third bandwidth to the first bandwidth, wherein the third bandwidth is wider than the first bandwidth. However, Davis discloses determining a bandwidth reduction and sending a bandwidth allocation message (para. 48 and fig. 9). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have before transmitting the first frame to the another station, determining that an operation bandwidth is to be changed from a third bandwidth to the first bandwidth, wherein the third bandwidth is wider than the first bandwidth in the invention of Kwon. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing an appropriate bandwidth reservation for a device as is known in the art (Davis, para. 48 and fig. 9; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 9 and 14, these limitations are rejected on the same grounds as claim 4 above.

Claims 5, 10 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Kwon in view of Moore et al. (US 6,654,957).
Regarding claim 5, Kwon does not disclose the communication method of claim 1, further comprising: transmitting, from the station, a request to send (RTS) frame to the another station after transmitting the first frame. However, Moore discloses transmitting a request to send frame (fig. 3; col. 5, lines 39-45; note: a request to send frame in its broadest reasonable interpretation is a CMTS poll that allocates bandwidth and grants a CM to transmit data; note: the CMTS periodically transmits polls for allocating bandwidth to grant a transmission). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have transmitting, from the station, a request to send (RTS) frame to the another station after transmitting the first frame in the invention of Moore. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing periodic grants to cable modems to achieve data transmission and scheduling (col. 3,lines 38-50 and 58-60; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 10 and 15, these limitations are rejected on the same grounds as claim 4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462